                                                                                Filed: 5/16/2019 10:15 AM
                                                                                                     Clerk
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page            1LaPorte
                                                                                  of 11 County, Indiana


                         La PORTE SUPERIOR COURT NO. 2

DAVID NAUGHTON,                                )      46D02-1905-CT-001153
             Plaintiff                         )
                                               )
      v.                                       )
                                               )
WEIDER GLOBAL NUTRITION, LLC                   )
             Defendant                         )


                                   COMPLAINT


      Plaintiff, David Naughton, by counsel, Nicholas T. Otis, of NEWBY LEWIS

KAMINSKI & JONES, LLP, states the following claims against Defendant Weider

Global Nutrition, LLC:

      1.     Plaintiff, David Naughton, at all times relevant herein was resident of

La Porte County, Indiana.

      2.     Defendant, Weider Global Nutrition, LLC, is a foreign limited liability

company doing business in the State of Indiana, and transacting and soliciting

business and engaging in a persistent course of conduct, deriving substantial

revenue from the sale of Red Yeast Rice.

      3.     On or about October, 2016, Mr. Naughton began taking Weider Red

Yeast Rice supplements.

      4.     Mr. Naughton suffered various complications and side effects from the

Red Yeast Rice tablets.

      5.     On July 1, 2017, Mr. Naughton had a liver transplant at University of

Chicago Medical Center in Chicago, Illinois.




                                    Page 1 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 2 of 11


       6.     On July 9, 2017, the University of Chicago Medical Center issued a

final pathologic diagnosis of Mr. Naughton’s liver and found in relevant part:

       The portal tracts contain sparse inflammatory cell infiltrates. The
       native bile ducts are intact. There are no viral inclusions. The findings
       are consistent with fulminant hepatic failure due to a drug or toxin.
       There is no histologic evidence of autoimmune hepatitis. Red yeast rice
       is a possible etiologic agent.

       7.     Further, laboratory testing revealed the presence of lovastatin in the

Weider Red Yeast Rice tablets.

       8.     Lovastatin is regulated by the United States Food and Drug

Administration.

       9.     Dietary supplements, such as Red Yeast Rice, may not contain

Lovastatin.

       10.    The FDA previously issued a public warning letter dated April 23,

2014, specifically stating that red yeast rice supplements with enhanced or added

lovastatin cannot be marketed as a dietary supplement.

       11.    Weider Red Yeast Rice is a “product” as defined by IND. CODE § 34-6-2-

114.

       12.    Plaintiff, David Naughton, was a reasonably foreseeable user or

consumer of the Red Yeast Rice supplements referred to above as “user or

consumer” are defined by the IND. CODE. § 34-6-2-29 and § 34-6-2-147.

       13.    Weider Red Yeast Rice referred to above was designed, manufactured,

put into the stream of commerce, prepared before the sale to the user or consumer,




                                     Page 2 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 3 of 11


was significantly altered before sale, or was sold by Defendant Weider Global

Nutrition, LLC.

          14.   The Weider Red Yeast Rice supplements referred to above were not

modified or altered after they were purchased by Plaintiff, David Naughton, the

initial user or consumer of the product in a way not reasonably expectable to the

seller.

          15.   Defendant, Weider Global Nutrition, LLC, was the manufacturer of the

Red Yeast Rice supplements, as defined in IND. CODE. § 34-6-2-77.

          16.   Defendant, Weider Global Nutrition, LLC, was the seller of the Red

Yeast Rice referred to above, as defined by IND. CODE. § 34-6-2-136.

          17.   Weider Red Yeast Rice referred to above was capable of being made

safe for reasonably expected use.

          18.   Weider Red Yeast Rice referred to above was not used after its defect

or danger was known.

          19.   Weider Red Yeast Rice referred to above was not misused as “misuse”

is defined by IND. CODE. § 34-20-6-4.

                                Count I – Strict Liability

          20.   Plaintiff re-alleges and incorporates by reference rhetorical paragraphs

one through nineteen (1-19) as fully stated herein.

          21.   Defendant Weider Global Nutrition, LLC, was under a duty of strict

liability to design, manufacture, market, distribute and sell the Red Yeast Rice




                                       Page 3 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 4 of 11


supplements referred to above so that it was not unreasonably dangerous and

defective and suitable for the purpose for which it was intended.

      22.    Notwithstanding said duty and in violation thereof, Defendant Weider

Global Nutrition, LLC, designed, manufactured, and sold with actual knowledge of

the defect in Red Yeast Rice supplements, making individuals using the Red Yeast

Rice supplements susceptible to liver damages or liver failure.

      23.    Defendant Weider Global Nutrition, LLC, placed Red Yeast Rice

supplements referred to above in the stream of commerce and was not reasonably

safe for the purposes for which it was intended and which was defective and

unreasonably dangerous when it left the possession and the control of the

Defendant in that Plaintiff David Naughton was exposed to a risk of physical harm

to an extent beyond that ordinarily contemplated by an individual using Red Yeast

Rice supplements due to defective design and other deficiencies upon its normal and

customary use.

      24.    The Defendant Weider Global Nutrition, LLC, designed,

manufactured, marketed distributed and sold Red Yeast Rice supplements referred

to above and the Red Yeast Rice supplements were unreasonably dangerous to the

user thereof and to people who the Defendant Weider Global Nutrition, LLC,

reasonably foresaw or should have foreseen would use their Red Yeast Rice

supplements.

      25.    The Red Yeast Rice Supplements referred to above were dangerous

and defective at the time when Defendant Weider Global Nutrition, LLC,




                                    Page 4 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 5 of 11


manufactured and marketed them and when it came into contact with the Plaintiff,

David Naughton.

       26.   Plaintiff, David Naughton, was injured as a direct and proximate

result of the dangerous and defective character of Red Yeast Rice supplements

referred to above when he used the Red Yeast Rice supplements in a reasonably

foreseeable manner according to its intended purpose and manner.

       27.   Defendant Weider Global Nutrition, LLC, failed to provide adequate

warning and instructions regarding the Red Yeast Rice supplements’ dangerous

propensities, safe and proper method of use, and steps taken to prevent injury and

illness.

       28.   As a direct and proximate result of one or more of all of the above

stated wrongful acts or omissions of the Defendant Weider Global Nutrition, LLC,

Plaintiff David Naughton has suffered great physical pain and will continue to

suffer great physical pain and further Plaintiff has suffered severe injuries which

will result in substantial permanent injury, restriction in his activities, and further

caused Plaintiff to suffer mental anguish, distress, depression, and embarrassment

which he will continue to suffer in the future and further has caused Plaintiff to

become liable for great sums of medical and hospital expenses and has deprived him

of lost wages and gainful employment and other great gains he otherwise would

have made and acquired.

       WHEREFORE, Plaintiff David Naughton prays for judgment against

Defendant in an amount adequate to fully compensate said Plaintiff for all losses




                                     Page 5 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 6 of 11


and damages that he has suffered, together with prejudgment interest, costs, and

all other just and proper relief.

                                    Count II - Negligence

       29.   Plaintiff re-alleges and incorporates by reference rhetorical paragraphs

one through twenty-eight (1-28) as fully stated herein.

       30.   At all relevant times Defendant Weider Global Nutrition, LLC, had a

duty to exercise reasonable care in the design, manufacturing, marketing,

distribution, and selling of the Red Yeast Rice supplements referred to above.

       31.   Defendant Weider Global Nutrition, LLC, was negligent and failed to

exercise reasonable care in the design, manufacture, and distribution of the Red

Yeast Rice supplements referred to above.

       32.   Defendant Weider Global Nutrition, LLC, negligently designed,

manufactured, produced, or otherwise had knowledge of the defect in the Red Yeast

Rice supplements that permitted Plaintiff David Naughton to use and consume the

Red Yeast Rice supplements in a manner that caused severe and permanent

injuries.

       33.   Defendant Weider Global Nutrition, LLC, was negligent and failed to

provide adequate warnings or instructions for the Red Yeast Rice supplements.

       34.   Defendant Weider Global Nutrition, LLC, was negligent in failing to

provide any warning on the Red Yeast Rice supplements that informed the user of

the dangerous propensities of the Red Yeast Rice supplements.




                                        Page 6 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 7 of 11


      35.    As a direct and proximate result of one or more of all of the above

stated negligent acts or omissions of the Defendant Weider Global Nutrition, LLC,

Plaintiff David Naughton has suffered great physical pain and will continue to

suffer great physical pain and further Plaintiff has suffered severe injuries which

will result in substantial permanent injury, restriction in his activities, and further

caused Plaintiff to suffer mental anguish, distress, depression, and embarrassment

which he will continue to suffer in the future and further has caused Plaintiff to

become liable for great sums of medical and hospital expenses and has deprived him

of lost wages and gainful employment and other great gains he otherwise would

have made and acquired.

      WHEREFORE, Plaintiff David Naughton prays for judgment against

Defendant in an amount adequate to fully compensate said Plaintiff for all losses

and damages that he has suffered, together with prejudgment interest, costs, and

all other just and proper relief.

                  Count III – Implied Warranty of Merchantability

      36.    Plaintiff re-alleges and incorporates by reference rhetorical paragraphs

one through thirty-five (1-35) as fully stated herein.

      37.    Defendant Weider Global Nutrition, LLC, impliedly warranted that

the Red Yeast Rice supplements referred to above were of merchantable quality, fit,

safe, and in proper condition for ordinary use for which the Red Yeast Rice

supplements were designed, sold, and used.




                                     Page 7 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 8 of 11


      38.    The Plaintiff, David Naughton, was a person reasonably expected to

use and come in contact with the Red Yeast Rice supplements referred to above and

was entitled to rely upon and did rely upon the implied warranty of merchantability

by the Defendant.

      39.    The Red Yeast Rice supplements referred to above were designed,

manufactured, marketed, sold and distributed by Defendant Weider Global

Nutrition, LLC, were not of merchantable quality rather, they were unfit, unsafe,

and unusable for the purposes for which they were intended and warranted; and

that the condition of the Red Yeast Rice supplements and the inadequate warnings

and directions constituted a breach of the Defendants’ implied warranty of

merchantability.

      40.    That as a direct and proximate result of the Defendant Weider Global

Nutrition, LLC’s, breach of implied warranty of merchantability and as a result of

the unfit, unsafe, and unusable condition of the Red Yeast Rice supplements

referred to above, Plaintiff, David Naughton, suffered severe and permanent

damages.

      41.    Further, as a direct and proximate cause of the Defendant Weider

Global Nutrition, LLC, breach of implied warranty of merchantability, Plaintiff

David Naughton has suffered great physical pain and suffering and will continue to

suffer great physical pain and suffering and further caused Plaintiff David

Naughton to suffer severe mental anguish, distress, depression and embarrassment

which he will continue to suffer in the future and further has caused Plaintiff to




                                     Page 8 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 9 of 11


become liable for great sums for medical and hospital expenses and has deprived

him of lost wages and gainful employment and other great gains he otherwise would

have made and acquired.

        WHEREFORE, Plaintiff David Naughton prays for judgment against

Defendant in an amount adequate to fully compensate said Plaintiff for all losses

and damages that he has suffered, together with prejudgment interest, costs, and

all other just and proper relief.

                             Count IV – Punitive Damages

        42.   Plaintiff re-alleges and incorporates by reference rhetorical paragraphs

one through forty-one (1-41) as fully stated herein.

        43.   Defendant Weider Global Nutrition, LLC manufactured and designed

the Red Yeast Rice supplements knowing the supplements violated the law and

would place users of the supplements in imminent danger of suffering substantial

harm.

        44.   Defendant Weider Global Nutrition, LLC had knowledge and

awareness of the impending danger that individuals using Red Yeast Rice

supplements were highly likely to suffer injuries from the Red Yeast Rice

supplement’s design and manufacture when used in a normal and customary

manner.

        45.   Defendant Weider Global Nutrition, LLC’s conduct in designing and

manufacturing the Red Yeast Rice supplements exhibited a callous indifference to

the health and welfare of the Plaintiff David Naughton.




                                     Page 9 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 10 of 11


      46.    Further, as a direct and proximate cause of the Defendant Weider

Global Nutrition, LLC, gross negligence, Plaintiff David Naughton has suffered

great physical pain and will continue to suffer great physical pain and suffering and

further caused Plaintiff David Naughton to suffer severe mental anguish, distress,

depression and embarrassment which he will continue to suffer in the future and

further has caused Plaintiff to become liable for great sums for medical and hospital

expenses and has deprived him of lost wages and gainful employment and other

great gains he otherwise would have made and acquired.

      WHEREFORE, Plaintiff David Naughton prays for punitive damages against

Defendant Weider Global Nutrition, LLC, in an amount to adequately punish and

deter the Defendant and for the benefit of the general public.

                                 Respectfully submitted,

                                 NEWBY LEWIS KAMINSKI & JONES, LLP



                                 By: /s/   a|v{ÉÄtá gA bà|á
                                       Nicholas T. Otis, Attorney # 27992-64
                                       916 Lincolnway, P.O. Box 1816
                                       La Porte, Indiana 46350
                                       Telephone: (219) 362-1577
                                       Fax: (219) 362-2106
                                       Attorney for Plaintiff




                                    Page 10 of 11
USDC IN/ND case 3:19-cv-00473-PPS-MGG document 6 filed 05/16/19 page 11 of 11


                                     Jury Demand

       Plaintiff, David Naughton, by counsel, Nicholas T. Otis, demands trial by

jury of the issues in this case.

                                   NEWBY LEWIS KAMINSKI & JONES, LLP



                                   By: /s/   a|v{ÉÄtá gA bà|á
                                         Nicholas T. Otis




                                      Page 11 of 11
